DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada (US 2015/0213339).
(1) regarding claim 1:
Sawada ‘339 discloses a method comprising: 
comparing a length of an image with a threshold associated to a print device (paragraph [0040] and [0048], where the image is compared to a threshold area associated with the printer); 

performing a stitching operation on at least two consecutive print frames (paragraph [0056], where the image segments are brought together to form a contiguous image); and 
controlling the print device to sequentially print the at least two stitched consecutive print frames (paragraph [0057]-[0058], where the images are printed in order, in a way that the images that go one next to the other are printed consecutively).

(2) regarding claim 4:
Sawada ‘339 further discloses defining overlapping portions of the two consecutive print frames, wherein the stitching operation is performed to the overlapping portions (Fig. 11 and paragraph [0057], where the overlapping portions are being defined); and 
wherein controlling the print device comprises controlling the print device so as to at least partially superpose the overlapping portions during print (paragraph [0057], where during printing the printer is being controlled so as to leave no margin at the end of the printed paper, therefore being easily superimposed).

(3) regarding claim 8:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.


Sawada ‘339 discloses a system to: 
subdivide an input image, to be printed by a print device according to a format associated to a length threshold (paragraph [0040] and [0048], where the image is compared to a threshold area associated with the printer), into a sequence of frames so that each frame has length equal to or less than the length threshold (paragraph [0046-[0049], where the image is subdivided into smaller segments of images); 
process the print frames so as to modify boundary regions of two adjacent frames (paragraph [0056], where the image segments are brought together to form a contiguous image); and 
command a sequential print of the frames on a substrate so that the boundary regions are superposed to each other (paragraph [0057]-[0058], where the images are printed in order, in a way that the images that go one next to the other are printed consecutively).

(5) regarding claim 10:
Sawada ‘339 further discloses wherein the system is further to compose the input image from a plurality of images to be printed (paragraph [0057]-[0058], where the image is composed of several images to be printed).

(6) regarding claim 11:
Sawada ‘339 further discloses a drum-type printer or a belt-type printer (paragraph [0027] and [0030], where it is discussed a printer with a conveying path and with print 

(7) regarding claim 15:
Sawada ‘339 further discloses a page composition system to re- impose virtual print frames onto physical print frames (paragraph [0057]-[0058], where the images being processed in the computer (virtual) are then combined and printed in physical form).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2015/0213339) in view of Doepke et al. (US 2014/0362173).
(1) regarding claim 2:
Sawada ‘339 discloses all the subject matter as described above except marking a trailing edge of a print frame to align a subsequent print frame to the marked trailing edge.
However, Doepke ‘173 teaches marking a trailing edge of a print frame to align a subsequent print frame to the marked trailing edge (paragraph [0052], where the printing frame is mapped and identified in order to determine the alignment).
Having a system of Doepke ‘173 reference and then given the well-established teaching of Sawada ‘339 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sawada ‘339 to include the limitations as taught by Doepke ‘173 because techniques 

(2) regarding claim 3:
Sawada ‘339 discloses all the subject matter as described above except wherein performing the stitching operation comprises performing a blending operation to stitch the at least two consecutive print frames.
However, Doepke ‘173 teaches wherein performing the stitching operation comprises performing a blending operation to stitch the at least two consecutive print frames (paragraph [0052], where the consecutive parts of an image are blended together).
Having a system of Doepke ‘173 reference and then given the well-established teaching of Sawada ‘339 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sawada ‘339 to include the limitations as taught by Doepke ‘173 because techniques that use only Poisson blending are likely to introduce significant artifacts in regions where the seam cannot avoid cutting through objects (e.g., long, near-horizontal structures that are not perfectly registered). In such cases, the techniques presented herein may appropriately place greater emphasis on alpha blending techniques in the transition band (paragraph [0073]).

(3) regarding claim 5:
Sawada ‘339 discloses all the subject matter as described above except adding print frames the image responsive to the addition of image portions to be printed.
However, Doepke ‘173 teaches adding print frames the image responsive to the addition of image portions to be printed (paragraph [0053], where mode printing frames are added).
Having a system of Doepke ‘173 reference and then given the well-established teaching of Sawada ‘339 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sawada ‘339 to include the limitations as taught by Doepke ‘173 because techniques that use only Poisson blending are likely to introduce significant artifacts in regions where the seam cannot avoid cutting through objects (e.g., long, near-horizontal structures that are not perfectly registered). In such cases, the techniques presented herein may appropriately place greater emphasis on alpha blending techniques in the transition band (paragraph [0073]).

(4) regarding claim 6:
Sawada ‘339 discloses all the subject matter as described above except analysing color values of pixels within the image.
However, Doepke ‘173 teaches analysing color values of pixels within the image (paragraph [0055], where color values are analyzed).


(5) regarding claim 7:
Sawada ‘339 discloses all the subject matter as described above except a seam carving operation.
However, Doepke ‘173 teaches a seam carving operation (paragraph [0057], where a seam carving is performed).
Having a system of Doepke ‘173 reference and then given the well-established teaching of Sawada ‘339 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sawada ‘339 to include the limitations as taught by Doepke ‘173 because techniques that use only Poisson blending are likely to introduce significant artifacts in regions where the seam cannot avoid cutting through objects (e.g., long, near-horizontal structures that are not perfectly registered). In such cases, the techniques presented herein may 

(6) regarding claim 12:
Sawada ‘339 discloses all the subject matter as described above except wherein the system is to mark a trailing edge of a frame so that a sensor detects the marked trailing edge to perform an alignment of the frame to a subsequent frame.
However, Doepke ‘173 teaches wherein the system is to mark a trailing edge of a frame so that a sensor detects the marked trailing edge to perform an alignment of the frame to a subsequent frame (paragraphs [0057] and [0077], where the edges (boundaries) are marked and sensors are used to align the images).
Having a system of Doepke ‘173 reference and then given the well-established teaching of Sawada ‘339 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sawada ‘339 to include the limitations as taught by Doepke ‘173 because techniques that use only Poisson blending are likely to introduce significant artifacts in regions where the seam cannot avoid cutting through objects (e.g., long, near-horizontal structures that are not perfectly registered). In such cases, the techniques presented herein may appropriately place greater emphasis on alpha blending techniques in the transition band (paragraph [0073]).

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claim 13 discloses the unique and distinct limitations of “a moving unit to move the substrate according to a forward direction and a backward direction to align a subsequent frame to a previous frame”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
B. Claim 14 discloses the unique and distinct limitations of “wherein the system is to control the position of a next image frame according to the trailing edge marks by performing a timing control, a position control, or a laser beam position control”, either alone or in combination, the applied prior art does not teach the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675